Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is between SG BLOCKS, INC.
(the “Company”) and Paul Galvin (“Executive”) and is effective as of January 1,
2017 (“Effective Date”). In consideration of the mutual covenants set forth
herein, the Company and Executive (collectively, the “Parties” and each
individually, a “Party”) agree as follows:

 

1.Executive’s Employment with the Company. During the Term, the Company agrees
to employ Executive as Chief Executive Officer of the Company or in any other
position to which the Parties subsequently agree. During Executive’s employment
with the Company, Executive agrees to: (i) devote substantially all of
Executive’s time, energy, skill and best efforts to the performance of
Executive’s job duties, as assigned by the Company, and to the business of the
Company, and shall perform such duties as assigned by the Company – which duties
may change from time to time – in a diligent, trustworthy, and business-like
manner and in compliance with all applicable laws; (ii) use his reasonable best
efforts to foster the Company’s interests; and (iii) comply with the Company’s
existing and future policies, manuals and procedures as adopted and provided to
Executive; provided that, in the event of any conflict between any such policy,
manual or procedure and the provisions of this Agreement, the provisions of this
Agreement shall control. While frequent travel may be required of Executive in
Executive’s performance of Executive’s job duties for the Company, Executive’s
primary work location shall be located in Brooklyn, New York or any other
location at which the Company’s headquarters may be located during the Term (as
defined below). Executive shall not at any time during Executive’s employment
with the Company: (a) work on any basis (including, without limitation,
part-time or as an independent contractor) for a Competing Business (as defined
in Section 5(a)); or (b) participate in any way in any other business that is
not a Competing Business to the extent that such participation adversely affects
Executive’s performance of Executive’s job duties for the Company or that may or
does adversely affect the Company in any way.     2.Term of Agreement.
Executive’s employment with the Company pursuant to the terms of this Agreement
will begin on the Effective Date and will remain in effect for a two (2) year
period, unless earlier terminated in accordance with Section 7 (the “Initial
Term”). After the end of the Initial Term, this Agreement shall automatically
renew until either Party provides sixty (60) days’ prior written notice of
termination (“Renewal Term” and, together with the Initial Term, the “Term”).   
3.Compensation and Benefits.

 

(a)As compensation for all services rendered by Executive to the Company or any
of the Company’s subsidiaries or affiliates, the Company shall pay Executive an
annual base salary of $240,000 (“Base Salary”), to be paid in installments in
accordance with the Company’s normal payroll practices and subject to all
required and/or authorized withholdings and deductions.     (b)Executive shall
be eligible to receive a discretionary annual cash bonus on each of the first
two anniversaries of this Agreement based on the achievement of certain
financial and personal and strategic performance metrics established by the
Board of Directors of the Company (the “Board”) in its reasonable discretion
(each, a “Discretionary Bonus”). The terms and conditions of such discretionary
annual cash bonus are set forth on Exhibit A (the “Bonus Plan”). The Board shall
undertake a review of Executive’s Base Salary and Discretionary Bonus not less
often than annually. The principal criteria utilized by the Board in the conduct
of its reviews shall be the extent to which the Company attains its performance
objectives and the extent of Executive’s contributions thereto.

 



  PAGE 1 OF 9

 

 

(c)As additional compensation for services rendered, during the Term, Executive
shall receive the option to purchase up to 77,014 shares of the Company’s issued
and outstanding common stock, par value $0.01 per share (“Common Stock”), for an
exercise price of $3.00 per share, subject to the terms and conditions of the
Company’s stock incentive plan then in effect (the “Employment Option”). The
Employment Option shall vest in eight equal quarterly installments over two
years and shall be subject to the requirement that Executive sign a Stock Option
Agreement, in the form attached hereto as Exhibit B.     (d)In addition,
Executive will be eligible to receive options to purchase 19,800 shares of
Common Stock as a bonus in lieu of cash in connection with his and the Company’s
performance and progress since its emergence from bankruptcy in 2016 (the “2016
Option Grant”), subject to the terms and conditions set forth in the Company’s
stock incentive plan in effect as of the Effective Date.     (e)In connection
with the public offering of the Common Stock pursuant to which a registration
statement on Form S-1 was filed with the Securities and Exchange Commission on
February 6, 2017, Executive will be eligible to receive options to purchase
185,425 shares of Common Stock (the “Offering Option”). The Offering Option
shall vest subject to the Executive satisfying certain performance thresholds,
as described in the Stock Option Agreement in the form attached hereto as
Exhibit C.     (f)Executive shall be eligible to participate in any executive
benefit plans maintained by the Company subject to the terms and conditions of
such plans as they may be amended from time to time.     (g)The Company shall
provide Executive $800.00 per month during the Term for Executive’s use in
purchasing or leasing an automobile for Executive’s use in Executive’s
performance of Executive’s job duties for the Company. Executive’s use of, and
responsibilities concerning, such automobile are subject to any Company
automobile use policies as they may exist from time to time.     (h)Subject to
Section 16, the Company shall reimburse Executive for reasonable and necessary
travel and other business expenses Executive incurs that are directly related to
Executive’s performance of Executive’s job duties for the Company. Such expenses
shall be reimbursed after Executive presents the Company with documentation
acceptable to the Company of such expenses and in accordance with the Company’s
travel and business expense reimbursement policies as they may exist and be
amended from time to time.     (i)The Company shall reimburse Executive for an
annual executive physical.     (j)Compensation shall only be required, and
Executive’s entitlement to any of the benefits referenced in this Section 3
shall only be in effect, during the Term and any termination of Executive’s
employment or of this Agreement shall terminate the Company’s obligation to
compensate Executive in any manner or provide any of the benefits referenced in
this Section 3 for any period following the date of Executive’s termination of
employment or of this Agreement, unless otherwise required by applicable law,
any applicable plan documents as they may be amended from time to time, or
Section 8. All payments referenced in this Section 3 are subject to all required
and/or authorized withholdings and deductions.

 



  PAGE 2 OF 9

 

 

4.Non-Disclosure of Company Information. Executive acknowledges that during the
course of his employment with the Company, Executive will have access to and
acquire knowledge of Confidential Information (as defined below) relating to the
Company, its business, finances, customers and prospective customers. Executive
shall not, during the term of his employment with the Company or at any time
thereafter, divulge Confidential Information belonging to or relating to the
Company except to employees or agents of the Company entitled thereto, or use
such information except to discharge his duties as an employee of the Company.
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all scientific information, technical information, patents,
copyrights, trademarks, trade names, trade secrets, intellectual property,
research and development, technologies, inventions, discoveries, designs,
methods and processes, know-how, techniques, procedures, documentation,
compositions, concepts, improvements, product specifications, ideas, samples,
business plans, financial information, sales data, vendor information, sources
of supply, customer lists, customer prospect lists, price lists, price
quotations, computer programs and software, corporate books, business plans,
training materials, employee lists, Company strengths and weaknesses, and
Company advertising and marketing information (“Confidential Information”). This
includes information in any form, including original documents, paper copies,
electronic copies, computer disks, computer hard drives, summaries,
transcriptions or replications made or acquired by Executive during his
employment with the Company. Confidential Information does not include
information which is available in the public domain and/or which can readily be
obtained from a third party who is not bound by a confidentiality obligation.   
5.Non-Interference / Non-Solicitation. Executive agrees that, at all times
during his employment with the Company and for a period of two (2) years
thereafter (the “Non-Competition Period”), for any reason whatsoever, Executive
shall not, directly or indirectly, by affirmative act or failure to act, on his
own behalf or on behalf of another:

 

(a)become employed by, invest in, finance, advise, endorse, perform services
for, or otherwise engage in any capacity with any individual, entity or business
that provides the same or substantially similar services and products as the
Company, including, without limitation, the provision of code-engineered cargo
shipping containers for use in the construction industry (each, a “Competing
Business”) anywhere in North America; provided, however, that (i) Executive
shall be allowed to participate in real estate developments during the course of
his employment as long as it does not conflict or interfere with his duties to
the Company as set forth in this Agreement; (ii) the ownership by Executive of
any stock listed on any national securities exchange of any corporation
conducting a Competing Business shall not be deemed a violation of this
Agreement if the aggregate amount of such stock owned by Executive does not
exceed two percent (2%) of the total outstanding stock of such corporation; and
(iii) employment by or other work for Shore to Shore Realty shall not violate
this clause 5(a);     (b)attempt to cause, request or induce any client,
customer, contractor, agent, supplier or other business associate of the Company
with whom Executive had contact, or any person or entity who was a prospective
client or customer of the Company with whom Executive had contact within the
eighteen (18) month period just prior to the termination of Executive’s
employment with the Company (“Company Customers”), to curtail, divert or cancel
any business with the Company, or otherwise interfere in any way with the
business, business relationships, contracts, business opportunities, or goodwill
of the Company or do anything to adversely affect the business relationship
between the Company and its accounts, suppliers, clients, customers and
contractors; or

 



  PAGE 3 OF 9

 

 

(c)solicit for employment, employ or otherwise induce or encourage any Company
employee, agent or representative to terminate his/her employment or
relationship with the Company, or do anything to adversely affect the
relationship between the Company and any of its employees, agents or
representatives.

 

Executive acknowledges that the restrictions contained in Sections 4 and 5, in
view of the nature of the Company’s business and the Company’s Confidential
Information and business goodwill, are reasonable and necessary to protect the
Company’s legitimate business interests and goodwill. Executive shall be
entitled to a 90-day cure period upon written notice by the Company of
Executive’s breach of Sections 4 and 5 of this Agreement. In the event such
breach is not cured by Executive within such 90-day period, Executive agrees
that the Company shall be entitled to a temporary restraining order and
injunctive relief, without the posting of bond, restraining Executive from the
commission of any breach of Sections 4 and / or 5 and to recover the Company’s
attorneys’ fees, witness fees, costs and expenses related to any breach or
threatened breach of this Agreement or any action or proceeding brought relating
to this Agreement. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages. The existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of Sections 4 and /
or 5 of this Agreement. If Executive violates any of the restrictions contained
in Section 5, the Non-Competition Period will be tolled and will not run in
favor of Executive, and the Company shall have no further obligations to
Executive under this Agreement, until such time that Executive cures the
violation to the satisfaction of the Company. If Executive, in the future, seeks
or is offered employment, or any other position with a Competing Business,
Executive agrees to inform the Competing Business, before accepting employment
or any other position, of the existence of the restrictions in Sections 4 and 5.
Further, before taking any employment or other position with any Competing
Business during the Non-Competition Period, Executive agrees to give prior
written notice to the Company of the name of such Competing Business. The
Company shall be entitled to advise such Competing Business of the provisions of
Sections 4 and 5 (including the provision of a copy of this Agreement) and to
otherwise deal with such Competing Business to ensure that the provisions of
Sections 4 and 5 are enforced and duly discharged.

 

6.Ownership of Information, Inventions, and Original Works. “Materials” means
all ideas, inventions, works of authorship, concepts, processes, formulas, data,
computer programs, improvements, discoveries, developments, designs, and
techniques related to the Business or any current or planned line of business of
the Company that are authored, conceived, or reduced to practice by Executive,
either alone or jointly with others, during Executive’s employment with the
Company. “Intellectual Property Rights” means patents, copyrights, trademarks,
trade secrets, and moral rights. All Intellectual Property Rights in Materials
shall be and shall remain owned by the Company and shall be Confidential
Information. To the extent applicable, the Materials are to be considered works
made for hire, as that term is defined in the United States Copyright Act (17
U.S.C. § 101). Executive hereby irrevocably assigns and shall be deemed to have
assigned to the Company all of Executive’s right, title and interest in and to
any and all Materials, including any related Intellectual Property Rights,
whether or not patentable or registrable under copyright or similar statutes.
Executive recognizes that this Agreement does not require assignment of any
Materials (i) developed entirely on Executive’s own time; and (ii) developed
without equipment, supplies, facility, trade secrets, or proprietary information
of the Company. Executive will promptly and fully disclose to the Company any
and all Materials at the time such Materials are first reduced to practice or
first fixed in a tangible form. Executive will, at the Company’s expense, assist
the Company to obtain and enforce United States and foreign Intellectual
Property Rights relating to Materials. Executive will execute, verify and
deliver documents and perform other acts as the Company may reasonably request
for use in applying for, obtaining, perfecting, evidencing, sustaining and
enforcing such Intellectual Property Rights and the assignment thereof. All
inventions and works of authorship, if any, patented or unpatented, registered
or unregistered, that Executive made prior to the Effective Date that are not
owned by the Company are listed on an attachment hereto (hereafter referred to
as the “Prior Materials”). If no such list is attached, Executive represents
that Executive does not own or possess any Prior Materials. Executive shall not
use any Prior Materials in any manner in connection with the Business. If
Executive incorporates Prior Materials owned by Executive, or in which Executive
has an interest, into any Materials, the Company is hereby granted and shall
have a nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide, sublicensable (directly or indirectly) license to make, have made,
modify, use, sell, have sold, copy, distribute, create derivative works of,
display, perform, and transmit such Prior Materials.

 

  PAGE 4 OF 9

 

 

7.Termination of Employment. The employment relationship between Executive and
the Company shall terminate and the Term shall terminate upon the occurrence of
any one of the following events:

(a)Death or Disability. Executive’s employment with the Company shall be
terminated effective immediately on the death or Disability of Executive.
“Disability” shall mean that Executive is, (i) by reason of any medically
determinable physical or mental impairment, unable to perform the essential
functions of Executive’s job position with the Company, with or without
reasonable accommodation, for six (6) months – whether such six (6) months be
continuous or intermittent – within a twelve (12) month period, (ii) determined
to be disabled under the terms of any long-term disability plan in effect for
Company employees at the applicable time, or (iii) determined to be disabled by
the U.S. Social Security Administration. Executive agrees, in the event of a
dispute under this Section 7(a) relating to the Executive’s Disability, to
submit to a physical examination by a licensed physician selected by the Board
of Directors. Any determination of Disability made by such physician shall be
final and conclusive for all purposes of this Agreement.     (b)Termination for
Cause. The Company may terminate Executive’s employment with the Company for
Cause, which termination shall be immediately effective upon written notice to
Executive of such termination. “Cause” means the Company’s termination of
Executive’s employment upon the occurrence of any of the following events during
the Term:

 

(i)Any act of fraud, misappropriation, embezzlement or dishonesty by Executive
regarding any aspect of the Company’s business;     (ii)The breach by Executive
of this Agreement or any other agreement between Executive and the Company,
which breach, if curable, Executive fails to cure within thirty (30) days after
written notice thereof from the Company. If such breach is not curable, the
Company need not provide Executive notice of such breach and wait any cure
period before termination of Executive’s employment;     (iii)Executive being
convicted of, or pleading no contest to, any felony or any crime of moral
turpitude and which conviction or plea could, in the sole judgment of the
Company, have an adverse effect on the Company, the Company’s reputation, and/or
Executive’s ability to perform Executive’s job position with the Company;

 

  PAGE 5 OF 9

 

 

(iv)The failure of Executive to reasonably perform in all material respects
Executive’s duties and responsibilities in Executive’s job position with the
Company and the failure of Executive to cure such failure within thirty (30)
days after written notice thereof from the Company;     (v)The failure or
refusal of Executive to follow the reasonable lawful directives of the Company,
which, if curable, Executive fails or refuses to cure within thirty (30) days
after written demand to perform such directives is delivered to Executive;    
(vi)Drug or alcohol dependency as determined by the provisions of the Americans
with Disabilities Act; or     (vii)Any act by Executive of gross negligence,
intentional waste, disloyalty or unfaithfulness by Executive concerning the
Company or any breach by Executive of Executive’s fiduciary duties to the
Company or of Sections 4 or 5 of this Agreement.

(c)Termination by Executive for any Reason. Executive may terminate Executive’s
employment with the Company during the Term for any reason upon provision of
sixty (60) days advance written notice to the Company (the “Notice Period”). If
Executive provides the sixty (60) days advance written notice of termination to
the Company, the Company may elect for Executive to provide no further services
to the Company at any point during the Notice Period. If the Company makes this
election, Executive’s employment with the Company shall be terminated effective
immediately on the date upon which the Company makes such election.    
(d)Termination by the Company Without Cause. The Company may terminate
Executive’s employment with the Company during the Term without Cause
immediately upon written notice to Executive of such termination.     (e)Return
of Company Property. Upon the termination of Executive’s employment with the
Company for any reason whatsoever, Executive shall immediately return to the
Company any and all originals and/or copies of the Company’s Confidential
Information and/or any other information in his possession or control provided
by or obtained from the Company, including information in the form of originals,
paper copies, computer hard drives, computer disks, e-mails or any other similar
or related electronic format. Executive acknowledges and agrees that such
information will at all times remain the exclusive property of the Company and
further acknowledges and agrees that he will be responsible for the safekeeping
of any and all such information in his possession or control until it is
returned to the Company.

 

8.Compensation Upon Termination. Upon the termination of Executive’s employment
during the Term:

 

(a)Executive shall be entitled to Executive’s Base Salary before the effective
date of termination of Executive’s employment with the Company (“Termination
Date”), prorated on the basis of the number of full days of service rendered by
Executive during the salary payment period prior to the Termination Date. The
Company shall pay Executive the prorated Base Salary in accordance with
applicable law, but no later than the next regular payday after the Termination
Date;

 



  PAGE 6 OF 9

 

 

(b)subject to the provisions of Section 16, Executive shall be entitled to any
unreimbursed reasonable business expenses incurred by Executive prior to the
Termination Date in accordance with the Company’s then in effect business
expense reimbursement policy and any amounts to which Executive is entitled to
under the Company’s benefit plans in accordance with the terms of such plans as
they may exist from time to time, which any request for reimbursement and
supporting documentation Executive must submit to the Company within fourteen
(14) days of the Termination Date and shall be paid to Executive within thirty
(30) days of the Company’s receipt of Executive’s request for reimbursement and
appropriate supporting documentation.     (c)by the Company for Cause, death or
Disability, by Executive for any reason (including, without limitation, any
actual or alleged constructive discharge), or by the Company for any reason
during the Renewal Term, Executive shall only receive the amounts and/or
benefits listed in Sections 8(a) and (b), and the Company shall not owe
Executive any further compensation.     (d)by the Company for any reason other
than Cause, death or Disability, (i) Executive shall receive: (A) the amounts
and/or benefits listed in Sections 8(a) and (b); and (B) an amount equivalent to
the greater of (x) the remainder of the Initial Term or (y) one (1) year of the
Base Salary (such amount, the “Severance Payment”), and (ii) immediate vesting
of any of the 208,420 outstanding stock options owned by Mr. Galvin on date
hereof, excluding the Offering Options, that remain unvested as of the
Termination Date. The Company shall pay the amounts and/or benefits listed in
Sections 8(a) and (b) as specified in those Sections. The Company shall pay the
Severance Payment to Executive in installments equal to one-twelfth of Base
Salary in accordance with the Company’s normal payroll practices, subject to all
required and/or authorized withholdings and deductions, with the first payment
being made to Executive on the first regular payroll date of the first month
following the sixtieth (60th) day after the Termination Date and the remaining
payments being made on the Company’s regular payroll dates thereafter until the
Severance Payment has been paid in full. The Company’s obligation to make the
Severance Payment to Executive is contingent upon Executive signing and not
revoking a separation and release agreement in a form acceptable to the Company
and providing such signed separation and release agreement to the Company no
later than fifty (50) days after the Termination Date and Executive’s compliance
with the provisions of Sections 4 and 5 hereof. For the avoidance of doubt, any
expiration of the Term shall not be a termination by the Company that would
require any payments to Executive under this Section 8(d). In the event that
Executive obtains alternative employment (whether as an employee or an
independent contractor) before the end of the one-year period immediately
following the Termination Date, any remaining Severance Payment installments due
hereunder shall be reduced dollar for dollar by the compensation received by
Executive during the period in which such installments would otherwise be due.

 



  PAGE 7 OF 9

 

 

9.Non-Disparagement. Executive agrees that the Company’s goodwill and reputation
are assets of great value to the Company which were obtained through great cost,
time and effort. Therefore, Executive agrees that during Executive’s employment
with the Company and after the termination of Executive’s employment for any
reason, Executive will not in any way disparage, libel or defame the Company,
its business or business practices, its products or services, or its current,
past or future employees, officers, directors or owners or interfere in any way
with the Company’s operations or any of the Company’s relationships with the
Company’s employees, business partners, investors, vendors and/or independent
contractors. This Section 9 does not prohibit Executive from providing truthful
testimony, providing truthful information as legally required to do so, or
participating in any governmental proceeding.    10.No Expectation of Privacy.
Executive understands and agrees that Executive has no expectation of privacy
with respect to the Company’s telecommunications, networking, or information
processing systems (including, without limitation, any stored, created or
accessed computer files, information or communications, e-mail messages, text
messages, and voice messages) and that Executive’s activity and any files,
information, or communications on or use of any such systems may be accessed,
monitored, copied, disclosed, used, and saved by the Company at any time without
notice to Executive.    11.Entire Agreement. This Agreement, together with the
Stock Option Agreement to be entered into between the Parties, is the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes any previous agreements, written or oral, between Executive and the
Company with regard to the subject matter of this Agreement. This Agreement may
not be modified or amended orally, and any amendment or modification must be in
writing and be signed by Executive and an authorized representative of the
Company. Executive represents and acknowledges that, in executing this
Agreement, Executive did not rely, and has not relied, on any representation(s)
by the Company or any of its officers, directors, employees or representatives,
except as expressly contained in this Agreement.    12.Partial Invalidity and
Reformation. In the event any court of competent jurisdiction holds any
provision of this Agreement to be invalid or unenforceable, such invalid or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required, and the remaining provisions shall not be affected and
shall remain in full force and effect. Executive further agrees that in the
event any of the covenants contained in Section 5 are held by any court to be
effective in any particular area or jurisdiction only if said covenant is
modified to limit its duration or scope, then the court shall reform the
covenant and the Parties shall consider such covenant(s) and/or other provisions
of Section 5 to be amended with respect to that particular jurisdiction so as to
comply with the order of any such court and, as to all other jurisdictions, the
covenants contained in Section 5 shall remain in full force and effect as
originally written.    13.Assignment of Rights. This Agreement shall be binding
upon and inure to the benefit of Executive, the Company and any parents,
subsidiaries, affiliated companies, successors or assigns of the Company.
Executive’s obligations under this Agreement shall be binding upon Executive’s
heirs, executors and assigns.    14.Survival and Nonwaiver. The obligations
under Sections 4 - 6 and 8 - 16 of this Agreement shall continue in effect after
the termination of Executive’s employment, regardless of the reason(s) for
termination. The Company’s waiver of any provision of the Agreement shall not
constitute (a) a continuing waiver of that provision or (b) a waiver of any
other provision of this Agreement.

 



  PAGE 8 OF 9

 

 

15.Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of New York, and the
Parties waive the application of conflicts of laws provisions or principles of
any state or jurisdiction. Further, the prevailing Party in any legal proceeding
based upon this Agreement shall be entitled to reasonable attorney’s fees and
court costs, in addition to any other recoveries allowed by law. Concerning any
dispute arising out of or relating to this Agreement, the Parties hereby
irrevocably submit to the exclusive jurisdiction of any federal or state court
located within New York County, New York or, if a mandatory venue provision is
applicable, to the jurisdiction of any other federal or state court within the
State of New York required to hear such matter by any such applicable mandatory
venue provision. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.   
16.Other Agreements. Each of the Company and Executive represents and warrants
that neither of them is a party to any agreement, contract, or understanding,
whether employment or otherwise, that would restrict or prohibit the Company or
the Executive, as the case may be, from undertaking or performing employment in
accordance with the terms and conditions of this Agreement.    17.Section 409A.
This Agreement is intended to be interpreted and applied so that the payments
and benefits set forth herein shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
or shall comply with the requirements of Section 409A. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A. Notwithstanding anything in
this Agreement or elsewhere to the contrary, a termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that constitute
“non-qualified deferred compensation” within the meaning of Section 409A upon or
following a termination of Executive’s employment unless such termination is
also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
within the meaning of Section 409A. With respect to any expense, reimbursement
or in-kind benefit provided pursuant to this Agreement that constitutes a
“deferral of compensation” within the meaning of Section 409A, (i) the expenses
eligible for reimbursement or in-kind benefits provided to Executive must be
incurred during the Term, (ii) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (iii) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (iv) the right to payment or
reimbursement or in-kind benefits may not be liquidated or exchanged for any
other benefit. Notwithstanding any provision in this Agreement or elsewhere to
the contrary, if on Executive’s termination of employment, Executive is deemed
to be a “specified employee” within the meaning of Section 409A, any payments or
benefits due upon a termination of Executive’s employment under any arrangement
that constitutes a “deferral of compensation” within the meaning of Section 409A
(whether under this Agreement, any other plan, program, payroll practice or any
equity grant) and which do not otherwise qualify under the exemptions under
Treasury Regulation section 1.409A-1 (including without limitation, the
short-term deferral exemption and the permitted payments under Treasury
Regulation section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or
provided to Executive in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) on the
earlier of (x) the date which is six months and one day after Executive’s
separation from service for any reason other than death, and (y) the date of
Executive’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit.    18.Acknowledgement of Full Understanding. Executive acknowledges
and agrees that Executive has fully read, understands and voluntarily enters
into this agreement and that Executive has had an opportunity to ask questions
and consult with an attorney of Executive’s choice before signing this
Agreement.

 

[Signature Page Follows]

 



  PAGE 9 OF 9

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
above first written.

 

EXECUTIVE:   SG BLOCKS, INC.:           Signature: /s/ Paul Galvin   Signature:
/s/ Mahesh Shetty Printed Name:  Paul Galvin   Printed Name:  Mahesh Shetty
Date: 3/10/17   Title: Chief Financial Officer

 

 



[Signature Page to Paul Galvin Employment Agreement]

 



 

 